Citation Nr: 1301938	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  11-05 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill). 


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran had unverified service from May 1988 to December 1999.  The appellant is his dependent daughter.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO), which notified the appellant that as of December 16, 2010, she would have 0 months and 2 days remaining on her VA educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  She appeals for an additional 12 months of educational benefits.  In August 2011, the Veteran and the appellant appeared at a Roanoke, Virginia RO Travel Board hearing before the undersigned.  A transcript of the hearing has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran previously completed 32 months and 11 days of entitlement to Chapter 30 educational assistance benefits (Montgomery GI Bill), and there were 3 months and 19 days remaining on his entitlement in 2009. 

2.  Effective on September 8, 2009, the Veteran made an irrevocable election to transfer his remaining Chapter 30 educational assistance benefits to the appellant under Chapter 33 educational assistance benefits (Post-9/11 GI Bill); in proceeding with this election, the Veteran believed that the new Post-9/11 GI Bill would afford 12 months of additional educational assistance benefits, for a total of 15 months and 19 days of entitlement to the appellant, based on information received from military service department personnel.  

3.  Under VA law, the Veteran was permitted to transfer entitlement of no more than 3 months and 19 days of educational assistance to the appellant, and there is no provision allowing for an additional 12 months of entitlement under the newly enacted Post-9/11 GI Bill.  

4.  During the period from August 2010 to December 2010, and for a short period in January 2011, the appellant, who was enrolled at a university, received 3 months and 19 days of Chapter 33 educational assistance benefits that were transferred from the Veteran's remaining entitlement under Chapter 30; she is not entitled to additional Chapter 33 benefits.    


CONCLUSION OF LAW

The appellant has no legal entitlement to additional VA educational assistance benefits under Chapter 33, Title 38, United States Code.  38 U.S.C.A. § 3319 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.4020, 21.9550, 21.9570 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides, among other things, that the VA will make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim for benefits under laws administered by the VA.  The VCAA also requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The record on appeal does not reflect that the appellant was notified of the VCAA as required by 38 U.S.C.A. § 5103(a).  Nevertheless, upon further review, it is not clear that such notice is required in this case because the benefits sought are found in Chapter 33 of Title 38.  See Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51 of 38 U.S.C.A.; Barger v. Principi, 16 Vet. App. 132, 138 (2002) ("the notice and duty to assist provisions of the [VCAA] . . . are relevant to a different Chapter of Title 38 and do not apply to this appeal").  VA educational programs have their own provisions that address notification and assistance.  For example, under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)." 

Furthermore, as will be explained below, it is the law, and not the evidence, that is dispositive in this case.  When there is an error in the VCAA notice, or in this case the absence of the VCAA notice, there is no prejudice to a claimant as a result of the error if the benefit sought could not possibly have been awarded as a matter of law.  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005) ("This Court has held that an error is nonprejudicial where the benefit sought could not possibly have been awarded as a matter of law."); see also Manning v. Principi, 16 Vet. App. 534   (2002); Smith v. Gober, 14 Vet. App. 227 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive).  An opinion from the VA General Counsel has held that the VA is not required to provide notice of the information and evidence necessary to substantiate a claim or required to develop evidence to substantiate a claim where the claim cannot be substantiated because there is no legal basis for the claim or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  Therefore, the Board finds that no further action is necessary under the VCAA on the basis that it is the law, not the evidence, that is dispositive in this case. 



II.  Merits of Claim

The appellant's basic eligibility for Chapter 33 educational assistance benefits is not at issue, as VA had already found her to be eligible for the receipt of these benefits for a period from August 2010 to December 2010 and for a short period in January 2011.  During this time, the appellant was enrolled at a university, and she received a total of 3 months and 19 days of Chapter 33 benefits.  These benefits were received through the Veteran, her father, who had not used up his entitlement and therefore had transferred his remaining entitlement to the appellant in 2009.  This appeal involves whether the appellant is entitled to additional Chapter 33 benefits under the law, beyond those already paid. 

In statements and in testimony, the Veteran and the appellant explained their position on the matter.  They argue that beyond the 3 months and 19 days of educational assistance that was remaining on the Veteran's Chapter 30 entitlement, which he transferred to the appellant, the new Post-9/11 GI Bill that was enacted into law in 2009 provided for an additional 12 months of educational assistance benefits when the Veteran transferred his entitlement.  He indicates that he received written confirmation from a senior chief Navy counselor that he was eligible to transfer an additional 12 months under the new Post-9/11 GII Bill, along with his unused 3 months and 19 days of benefits.  He states that he made the transfer in September 2009 and received confirmation that his request to transfer 16 months was approved.  

The appellant indicates that based on information from a VA customer call center, she completed in a timely manner the necessary VA form to use the transferred benefits at a university.  At first, in June 2010 she received a letter that denied her VA claim, in part because there was no evidence that she had graduated high school, but she soon submitted her high school diploma.  She states that in July  and August 2010, she was in contact with the VA call center regarding completion of the process and obtaining a certificate of eligibility.  She states that she moved into her university dormitory at the end of August 2010, and that in September 2010 she was informed that she had only 3 months and 19 days of eligibility, and not an additional 12 months of eligibility.  In speaking with a supervisor at a VA call center, the Veteran states that he was informed that once he transferred his eligibility for educational assistance benefits, he was not authorized to receive the additional 12 months of eligibility, and that to have obtained the additional 12 months of eligibility, he would have had to use up his remaining 3 months and 19 days before the transfer of eligibility to his daughter under the new law of Chapter 33.  He states that he never would have transferred just 3 months and 19 days on his Chapter 30 benefits had he known that he could transfer an additional 12 months of entitlement if he had used up his remaining benefits prior to the transfer.  

The appellant alleges that errors were made by VA involving miscommunication or lack of clear communication on the VA website and from the VA customer call center.  She states that when the Post-9/11 GI Bill became law in 2009, the details and requirements of the program were not clearly understood.  She states that in 2009, when the Veteran was attempting to obtain information with respect to his remaining entitlement of educational assistance benefits, he was unable to find answers on the VA website and he was referred to a Navy counselor, who told him he could transfer to the appellant his remaining benefits as well as an additional 12 months of entitlement.  The Veteran testified at the Travel Board hearing that in September 2009 he received approval from the Department of Dense that to transfer 16 months of educational assistance benefits.  

This case essentially concerns the determination of the amount of benefits an individual may be entitled to under Chapter 33 (Post-9/11 GI Bill) following an irrevocable election for such benefits in lieu of entitlement under another education program.  Under governing law, an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C. Chapter 33, subject to the provisions of § 21.4020 and this section.  38 C.F.R. § 21.9550(a).  Where an individual is eligible for two or more education programs, the aggregate period for which any person may receive assistance may not exceed 48 months (or the part-time equivalent).  38 C.F.R. § 21.4020.  

Where an individual who, as of August 1, 2009, has used entitlement under 38 U.S.C.A. Chapter 30 (Montgomery GII Bill), but retains unused entitlement under that chapter, and makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. Chapter 33 (Post-9/11 GI Bill) instead of educational assistance under the provisions of Chapter 30, he/she will be limited to one month (or partial month) of entitlement under Chapter 33 for each month (or partial month) of unused entitlement under Chapter 30 (including any months of Chapter 30 entitlement previously transferred to a dependent that the individual has revoked).  38 C.F.R. § 21.9550(b)(1).  Where an individual, who as of August 1, 2009, was eligible under 38 U.S.C. Chapter 30, had not used any entitlement under that program, was making contributions towards Chapter 30, or was a servicemember who would have been eligible for Chapter 30 if he or she had not declined participation, he/she will receive 36 months of entitlement under Chapter 33.  38 C.F.R. § 21.9550(b)(2). 

In short, if an individual is eligible for education benefits under Chapter 30, but uses none of his/her entitlement and irrevocably elects to receive Chapter 33 benefits in lieu of benefits under Chapter 30, that individual can be awarded 36 months of entitlement under Chapter 33.  However, if an individual is eligible for education benefits under Chapter 30, but uses some of his/her entitlement before irrevocably electing to receive Chapter 33 benefits in lieu of benefits under Chapter 30, that individual may be awarded the equivalent of the entitlement that remained unused under Chapter 30.  There is no provision that entitles the individual to 12 additional months of entitlement under Chapter 33 on top of 36 total months of combined benefits under Chapter 30 and 33.  38 C.F.R. § 21.9550(b)(1).  

Furthermore, an individual entitled to educational assistance under 38 U.S.C. Chapter 33 based on his or her own active duty service, and who is approved by a service department to transfer entitlement, may transfer up to a total of 36 months of his or her entitlement to a dependent.  A transferor may not transfer an amount of entitlement that is greater than the entitlement he/she has available at the time of transfer.  38 C.F.R. § 21.9570.     

Thus, as applied to the facts of this case, when the Veteran elected in September 2009 to receive educational assistance under Chapter 33 in lieu of his benefits under Chapter 30 (which was transferred to the appellant), his entitlement was limited to that portion or amount of his unused Chapter 30 benefits entitlement.  Therefore, by law he was limited to receive (transfer) 3 months and 19 days of entitlement under Chapter 33.  38 C.F.R. §§ 21.9550(b)(1), 21.9570.  The law does not grant an additional 12 months of entitlement under Chapter 33 through such an election, as the Veteran believed in September 2009 when he sought advice from a Navy career counselor.  A file copy of electronic mail correspondence does indeed indicate that the Veteran was told the following:  That he could use/transfer his educational assistance entitlement to his daughter; that even if he had used all of his 36 month entitlement, he was eligible to use/transfer an additional 12 months under the new Post-9/11 GI Bill; and that however many months of Chapter 30 entitlement was left of his original 36 months could also be used/transferred.  With such advice, it is understandable that the Veteran made his election to receive (transfer) Chapter 33 benefits in lieu of Chapter 30 benefits.  However, as cited in the regulations above, the election that the Veteran made is irrevocable, or final and permanent, and cannot be reversed to correct the circumstances brought on by unfortunate misinterpretations of the new law by Department of Defense personnel in 2009.  

The Veteran has stated that he was "approved" to transfer 16 months of entitlement to the appellant in September 2009, but the record does not indicate who authorized such approval or whether it was given after application of the law to the facts of the case.  Nevertheless, upon processing the entitlement benefits for the appellant, VA, which administers the Chapter 33 educational assistance program, calculated that the correct amount of eligibility under the law was 3 months and 19 days.  The Veteran has also asserted that had he known he would be able to transfer only 3 months and 19 days of his educational assistance benefits to the appellant under Chapter 33, he would have used up his entitlement in order to transfer an additional 12 months to her.  The Board makes no determination as to whether the law would permit such a transfer.  The regulations do not specifically address the situation of an individual who uses all 36 months of his/her Chapter 30 entitlement and then seeks eligibility for benefits under Chapter 33.  It would appear that an additional 12 months of entitlement under Chapter 33 is not expressly precluded and may be awarded, bringing that individual's total number of education entitlement months to 48, which is the maximum limit specified in 38 C.F.R. § 21.4020(a).  In any event, the Veteran had unused entitlement under Chapter 30, when he transferred his entitlement to the appellant, and that his circumstances are clearly addressed in the regulations.  

It is unfortunate that the Veteran was mistakenly informed that he would receive, and be able to transfer to the appellant, 12 months of educational benefits under Chapter 33 in addition to the 3 months and 19 days remaining on his educational entitlement under Chapter 30.  No matter how well-intentioned the Department of Defense career counselor was in providing erroneous advice, it does not negate the requirements of the law.  McTighe v. Brown, 7 Vet. App. 29 (1994) (payment of government benefits must be authorized by statute; and therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  

The Board is sympathetic to the appellant's claim and her and her family's financial hardships in seeking to obtain higher education for her.  Nonetheless, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2001); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA educational programs.  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  

Consequently, the appellant has no legal entitlement to any additional VA educational assistance under 38 U.S.C. Chapter 33, beyond what she has already received.  It is the law in this case, and not the evidence, that is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the law is dispositive of the instant case, the benefit of the doubt rule is not for application. 

In response to questions posed by the Veteran at the hearing, he was advised that the Board does not have authority to grant equitable relief, and that petitions for such may be made to the VA Secretary.  38 U.S.C.A. § 503(a).  


ORDER

Entitlement to additional VA educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


